          Case 1:18-cv-05987-VSB Document 120 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
FELIPE VIVAR,                                             :                                  7/31/2020
                                                          :
                                        Plaintiff,        :
                                                          :
                      -against-                           :
                                                          :
CITY OF NEW YORK et. al.,                                 :              18-CV-5987 (VSB)
                                                          :
                                        Defendants. :                          ORDER
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On July 30, 2020, Plaintiff called Chambers regarding the joint letter and proposed Case

Management Plan the parties must submit on August 7, 2020. Plaintiff notified the Court that his

attempts to contact Defendants regarding the joint submission have been unsuccessful. It is

hereby:

        ORDERED that Defendants’ counsel contact Plaintiff regarding the joint letter and

proposed Case Management Plan due August 7, 2020.

        IT IS FURTHER ORDERED that Plaintiff shall direct any future inquiries as to the status

of this case to the Pro Se Intake Unit or the Pro Se Clinic.

        The Clerk of Court is directed to mail a copy of this order to the pro se Plaintiff.



SO ORDERED.

Dated: July 31, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
